STATE OF MINNESOTA

                                 IN SUPREME COURT

                                         A14-0143

Original Jurisdiction                                                         Per Curiam


In re Petition for Disciplinary Action
against William L. French, a Minnesota                                Filed: June 3, 2015
Attorney, Registration No. 131945                              Office of Appellate Courts


                              ________________________


Martin A. Cole, Director, Siama Y. Chaudhary, Senior Assistant Director, Office of
Lawyers Professional Responsibility, Saint Paul, Minnesota, for petitioner.

Kay Nord Hunt, Phillip A. Cole, Lommen Abdo, P.A., Minneapolis, Minnesota, for
respondent.
                          ________________________


                                    SYLLABUS

       1.     The referee did not clearly err in finding that cost bond refunds in two

client matters belonged to respondent and in concluding that respondent did not

misappropriate clients’ funds when he did not deposit these refunds into client trust

accounts.

       2.     Respondent’s failure to communicate and work diligently on a client matter

and his failure to deposit unearned, advance fees into his trust account warrants a public

reprimand and 1 year of supervised probation.




                                            1
                                      OPINION

PER CURIAM.

       The Director of the Office of Lawyers Professional Responsibility filed petitions

for disciplinary action against respondent William L. French, alleging that French

committed professional misconduct in three client matters. Following an evidentiary

hearing, the referee concluded that French did not commit professional misconduct in the

first two matters, but that he did violate Minn. R. Prof. Conduct 1.3, 1.4(a)(3), 1.4(a)(4),

and 1.15(a) in the third matter. We conclude that the referee’s findings and conclusions

are not clearly erroneous and that a public reprimand with 1 year of supervised probation

is the appropriate discipline for French’s misconduct.

       French has been licensed to practice law in Minnesota since October 30, 1981.

The Director filed a petition for disciplinary action against French, alleging violations in

his separate representations of J.T. and J.B./M.B.           The Director later filed a

supplementary petition for disciplinary action, alleging violations in French’s

representation of K.L., and a second supplementary petition for disciplinary action,

alleging violations based on attorney’s lien notices French filed during the pendency of

this disciplinary action. We appointed a referee to make findings of fact and conclusions

and to recommend appropriate discipline. We will address the facts of each client matter

in turn.

       J.T. Matter

       Beginning in September 2007, French represented J.T. in a lawsuit J.T. had

commenced against attorney T.M. In 2010, summary judgment was granted in favor of


                                             2
T.M. with respect to J.T.’s claims. French agreed to represent J.T. in an appeal from the

judgment, but required J.T. to pay him $1,200. J.T. paid French $1,200 on February 3,

2010, and the memo portion of his check stated “Cover Fees for Appeal.” French did not

put the $1,200 in his trust account. French paid costs related to the appeal totaling

$1,404.75, including a cost bond of $500. The appeal was unsuccessful, and French

withdrew from J.T.’s representation in August 2010. In January 2011, French received a

$500 check refunding J.T.’s cost bond. French deposited the $500 in his operating

account and did not notify J.T. of his receipt of the refund.

       The parties dispute whether J.T.’s $1,200 payment was meant to cover costs,

attorney fees, or both. The Director alleged that the payment was exclusively for costs,

and that by keeping the cost bond refund, rather than placing it in his trust account,

French misappropriated client funds and failed to communicate with J.T. about the

refund, in violation of Minn. R. Prof. Conduct 1.4(a)(3),1 1.15(a) and (c)(1),2 and 8.4(c)

and (d).3 French, for his part, claimed that the payment was a “flat fee” and that he had


1
       Rule 1.4(a)(3) of the Minnesota Rules of Professional Conduct requires a lawyer
to “keep the client reasonably informed about the status of the matter.”
2
       Rule 1.15(a) of the Minnesota Rules of Professional Conduct requires all funds of
clients or third persons held by a lawyer in connection with a representation to be
deposited in one or more identifiable trust accounts. Rule 1.15(c)(1) requires a lawyer to
“promptly notify a client or third person of the receipt of the client’s or third person’s
funds, securities, or other properties.”
3
      Rule 8.4(c) of the Minnesota Rules of Professional Conduct prohibits a lawyer
from engaging “in conduct involving dishonesty, fraud, deceit, or misrepresentation.”
Rule 8.4(d) of the Minnesota Rules of Professional Conduct prohibits a lawyer from
“engag[ing] in conduct that is prejudicial to the administration of justice.”


                                              3
no obligation to place any portion of the payment in his trust account or to notify J.T. of

the cost bond refund. French notes that after the $500 cost bond refund was deducted

from J.T.’s appellate costs paid by French, the remaining appellate costs were $904.75.

And when this amount is subtracted from J.T.’s $1,200 payment, French was left with

$295.25, which he kept as a fee for the legal work he performed on the appeal.

       The referee found that the $1,200 was a “flat rate to cover fees and expenses.”

According to the referee, all of the money “had either been earned or expended by the

time the $1,200 came into Mr. French’s possession,” and therefore the $1,200 constituted

French’s own funds. Although French did not deposit the $500 cost bond refund in his

trust account, the referee found that French’s conduct “was the product of his

understanding that the refund check was his money, a belief that was, in good faith,

justified by the facts of the transaction with the client.” The referee found that the cost

bond refund was French’s property, and therefore concluded that the Director had not

proven that French had committed misconduct.

       Additionally, during the pendency of these disciplinary proceedings, French filed

and served upon J.T. a notice of attorney’s lien, claiming entitlement to $500 as fees and

costs due to him. The lien action was French’s attempt to establish that he was legally

entitled to the $500 cost bond refund. The district court granted the lien, and French filed

a satisfaction of judgment. The Director alleged that this lien notice was a frivolous

claim and that it represented an attempt to collect unreasonable fees, in violation of




                                             4
Minn. R. Prof. Conduct 1.5(a),4 3.1,5 and 8.4(d). The referee concluded that the notice of

attorney’s lien, “while perhaps unnecessary, especially in light of these pending

proceedings, does not rise to the level of a violation of the Rules of Professional

Conduct.”

       J.B./M.B. Matter

       Beginning in April 2007, French represented J.B. and M.B. in litigation regarding

an easement. J.B. and M.B. lost the case, and French sent a letter to them, dated

December 2, 2008, stating, “I am willing to handle an appeal at no additional cost for

attorney fees provided that the outstanding bill [attached to the letter ($3,100.68)] plus

$1,100 (for expenses) is paid on or before an appeal is undertaken.” French claims that

J.B. and M.B. did not agree to the terms of this offer, but that they came to a new

agreement over the phone, pursuant to which J.B. and M.B. would pay French a total of

$5,000 in attorney fees, inclusive of the $3,100.68 outstanding, with $2,500 paid before

the filing of the notice of appeal and $2,500 paid in 30 days. There is a dispute, however,

over whether J.B. and M.B. actually agreed to these terms.

       On December 9, 2008, J.B. and M.B. paid French $2,500. French filed the notice

of appeal and advanced $1,126.67 in appellate costs, including a $500 cost bond, from his

own funds. On January 19, 2009, French sent a letter to J.B. and M.B. stating, “Just a

4
      Rule 1.5(a) of the Minnesota Rules of Professional Conduct requires a lawyer to
charge reasonable fees.
5
        Rule 3.1 of the Minnesota Rules of Professional Conduct prohibits a lawyer from
“bring[ing] . . . a proceeding . . . unless there is a basis in law and fact for doing so that is
not frivolous.”


                                               5
reminder that the second payment of $2,500 is due, as per our agreement. Once that has

been paid, your account will be paid in full.” The letter did not mention the $1,126.67 in

costs, but French testified that the $2,500-plus-$2,500 agreement was only for attorney

fees, and did not include expenses. J.B. sent French a check for $1,700.68 on January 31,

2009 marked “Pmt in Full.” J.B. and M.B. paid French a total of $4,200.68, which is the

same amount reflected in French’s December 2 letter, but approximately $800 short of

the agreement French claims the parties reached over the phone.

       J.B. and M.B. lost their appeal, and French received a partial cost bond refund of

$145.21.6 French did not deposit the refund into his trust account, but instead deposited it

in his operating account, and did not notify J.B. and M.B. that he had received a refund.

Based on his handling of this cost bond refund, the Director alleged the same misconduct

as in the J.T. matter: violations of Minn. R. Prof. Conduct. 1.4(a)(3), 1.15(a) and (c)(1),

and 8.4(c) and (d).

       The referee found that “[t]he weight of the evidence on the fee agreement between

[J.B. and M.B.] and [French] supports [French]’s claim that he had agreed with his clients

to take the appeal for a $5,000 fee inclusive of payment of the balance due him prior to

the appeal of $3,100.6[0].” The $145.21 refund was therefore French’s money, the

referee concluded, and “reduced his cost outlay . . . from $1,126.67 to $981.46 and

allowed him to apply the refund to the outstanding fee balance per the $5,000



6
      Costs of $354.79 were taxed against J.B. and M.B. in the court of appeals, so only
$145.21 of the $500 cost bond was refunded.


                                             6
agreement.” The referee therefore concluded that the Director had not proven that French

had committed misconduct with respect to the J.B./M.B. matter.

       As he did with J.T., during the pendency of these disciplinary proceedings, French

filed and served upon J.B. and M.B. a notice of attorney’s lien claiming entitlement to

$800 as fees and costs due to him, in an attempt to establish that he was legally entitled to

the $145 cost bond refund. The Director alleged that this lien notice was a frivolous

claim and that it was an attempt to collect unreasonable fees.           The referee again

concluded that the notice of attorney’s lien was perhaps unnecessary but did not violate

the Rules of Professional Misconduct.

       K.L. Matter

       On December 18, 2009, French told K.L. that he would require a $1,200 retainer

to represent her in a dispute with a bank regarding its handling of her father’s trust. K.L.

sent French a check for $1,500 (according to K.L., the extra $300 was included as a show

of good faith on her part for French’s services). Based on a $200 per hour rate, French

had billed K.L.’s account $400 at the time he received the $1,500 payment. He deposited

the entire payment into his operating account and at no point retained the unearned

balance in a trust account. French applied the funds as intended by K.L. to pay for his

legal services, and he later refunded the entire sum when she expressed her dissatisfaction

with his services.

       The Director alleged that French violated Rules 1.15(a), 1.3, and 1.4(a)(3) and (4)

for his conduct in the K.L. matter. The referee found that by depositing K.L.’s check in

his operating account, French failed to safeguard client funds and violated Rule 1.15(a).


                                             7
The referee concluded that French’s failure was careless but was not done with intent to

use the funds for any purpose other than for what K.L. had intended. The referee also

found that between December 18, 2009 and January 29, 2014, French did little or no

substantive work on K.L.’s case and did not adequately communicate with K.L. regarding

the case. The referee concluded that French’s failure to communicate with K.L. and to

work diligently on her case violated Minn. R. Prof. Conduct 1.3 and 1.4(a)(3) and (4).

Neither party has challenged the referee’s findings of fact or conclusions in the K.L.

matter.

                                             I.

       In a disciplinary proceeding, the Director has the burden “to prove by clear and

convincing evidence that the respondent violated the Rules of Professional Conduct.”

In re Michael, 836 N.W.2d 753, 761 (Minn. 2013). Because the Director ordered a

transcript, “the referee’s findings of fact and conclusions of law are not conclusive.” In

re Ulanowski, 800 N.W.2d 785, 793 (Minn. 2011).             Nevertheless, “we give great

deference to the referee’s findings of fact and will not reverse those findings ‘if they have

evidentiary support in the record and are not clearly erroneous.’ ”         In re Coleman,

793 N.W.2d 296, 303 (Minn. 2011) (quoting In re Varriano, 755 N.W.2d 282, 288

(Minn. 2008)). A finding is clearly erroneous if we are “ ‘left with the definite and firm

conviction that a mistake has been made.’ ” In re Lyons, 780 N.W.2d 629, 635 (Minn.

2010) (quoting Gjovik v. Strope, 401 N.W.2d 664, 667 (Minn. 1987)). We review the

interpretation of the Minnesota Rules of Professional Conduct de novo but will “review




                                             8
the application of the [rules] to the facts of the case for clear error.” In re Aitken,

787 N.W.2d 152, 158 (Minn. 2010).

       Before our court, the Director challenges the referee’s findings in both the J.T. and

the J.B./M.B. matters. The referee’s central finding in the J.T. matter was that J.T.’s

$1,200 payment was for costs and fees, and therefore, the cost bond refund was French’s

property. The Director argues that this finding is clearly erroneous and that the payment

was only for costs. If, as the Director argues, J.T.’s $1,200 payment was only for costs,

then the amount refunded should have been deposited in French’s trust account because

J.T. paid French more than the costs actually incurred for his appeal. Specifically, J.T.

paid French $1,200, and French paid $1,404.75 in costs related to the appeal, but

subtracting the $500 that was refunded, the total cost of the appeal was $904.75 and J.T.

overpaid French by $295.25. The Director states that French “may have had some

potential claim to $204.75 ($1,404.75 minus $1,200),” but contends French committed

misconduct by not safeguarding the entire amount of the refund by depositing it in his

trust account, and then resolving that claim with J.T.

       In the J.B./M.B. matter, the referee found that French agreed to take the appeal for

a fee of $5,000 (inclusive of the $3,100.68 balance already due) in two $2,500

installments. The Director argues that this finding is clearly erroneous, and that the

actual agreement was the initial written proposal, contained in French’s December 2,

2008, letter, of the $3,100.68 fee balance plus $1,100 in costs. Because J.B. and M.B.

paid French $4,200.68, including $1,100 in appellate costs, and appellate costs were only




                                             9
$981.46 ($1,126.67-$145.21 (amount of refund)), the Director argues that French

committed misconduct by keeping the full refund amount.

       In both matters, the record contains conflicting evidence about the terms of

French’s fee agreements with his clients. J.T. gave inconsistent statements regarding his

understanding of the purpose of the $1,200 payment. In his testimony, J.T. said that he

was “under the impression that the $1,200 was for the cost of the appeal.” But when

French’s counsel asked, “For fees and costs?” J.T. responded, “Yes, everything,

whatever.” After further cross-examination, J.T. reverted to his claim that the payment

was for costs, saying, “I was led to believe that it was all costs.” The memo portion of

the check, however, stated that the money was to “Cover Fees for Appeal.” J.T. also

confirmed that “when all was said and done, all it would ever cost [him] is $1200.” J.T.’s

understanding of the purpose of the $1,200 payment, based on this evidence, is

ambiguous.

       French’s position regarding the J.T. matter was similarly less than clear. On

August 16, 2010, French wrote J.T. a letter stating that J.T.’s payment was “for the

expenses related to the appeal.” In explaining this letter, French testified that he was

simply “giving [J.T.] the benefit of the doubt” that he would apply the $1,200 to costs. In

two separate letters to the district court ethics committee investigator, French also stated

that the $1,200 was for costs or expenses. But in his October 2013 affidavit, French

stated that he told J.T. that the $1,200 would cover French’s “attorney fees and costs for

the appeal.” In his testimony before the referee, French claimed that the $1,200 was for

attorney fees only, not costs.


                                            10
       The J.B./M.B. matter also includes conflicting evidence. The Director’s position

that the agreement was for the $3,100.68 fee balance due plus $1,100 in appellate costs is

supported by the December 2, 2008, letter French sent as well as J.B.’s testimony. Prior

to his answer to the petition for discipline, French made statements suggesting that the

fee agreement was reflected in the December 2 letter. In a November 2013 letter to the

Director, French stated “I agreed to do the appeal for a minimal amount, viz., for the

payment of an outstanding bill plus $1,100.00.” In a December 2013 letter to the

Director, French stated, “By paying $2,500 on 12-9-08 and $1,700 on 2-16-09, [J.B. and

M.B.] satisfied the condition for the appeal as stated in my letter to them dated 12-2-08.”

French claims that at the time he wrote those letters, he was relying on his memory and

made a careless error. He claims it was only after he looked at the file that he realized the

parties reached a different agreement—the one he contends was reached over the phone.

       French’s position is supported by handwritten notes of his phone calls with J.B.

and M.B., his January 2009 letter to J.B. and M.B. requesting the second $2,500

payment, and his own testimony. Further, J.B. and M.B. did not in fact meet the terms of

the December 2, 2008, letter, which requested that they pay the $3,100 balance before

French filed the notice of appeal. Instead, J.B. paid French $2,500 and French filed the

appeal, suggesting that the parties may have, as French contends, reached an agreement

over the phone.

       The lack of written agreements and French’s inconsistent recollections raise some

doubts about what agreements were reached in both the J.T. and J.B./M.B. matters. But

we do not reverse a referee’s findings unless they are clearly erroneous, “especially when


                                             11
the referee’s findings rest on disputed testimony or in part on credibility, demeanor, and

sincerity.” In re Lyons, 780 N.W.2d 629, 635 (Minn. 2010). There is support in the

record for the referee’s conclusion that J.T.’s $1,200 payment was for costs and attorney

fees, and that J.B. and M.B. agreed to make two $2,500 payments (inclusive of the

$3,100.68 balance due) for attorney fees. We therefore conclude that the referee’s

findings are not clearly erroneous.

       Based on the referee’s finding that J.T.’s $1,200 payment was for attorney fees

and costs, the $500 cost bond refund was French’s property. The $500 cost bond refund

reduced French’s cost outlay to $904.75 and allowed him to earn a fee of $295.25 for the

appeal. Similarly, based on the referee’s finding that J.B. and M.B. had agreed to pay

French $5,000 in attorney fees but paid him only $4,200 and that French advanced a total

of $1,126.67 in appellate costs from his own funds, including a $500 cost bond, the

$145.21 cost bond refund also belonged to French. French therefore did not have a duty

to place the cost bond refunds in trust, to inform the clients of his receipt of the money, or

to return this money to his clients.      As a result, the referee did not clearly err in

concluding that the Director did not prove by clear and convincing evidence a violation

of Minn. R. Prof. Conduct 1.4(a)(3), 1.15(a) and (c)(1), or 8.4(c) and (d).

       As to the attorney’s lien issue, we hold that the referee did not clearly err in

concluding that French did not commit professional misconduct by filing the liens. An

attorney is entitled to a lien for compensation “whether the agreement for compensation

is expressed or implied . . . upon the interest of the attorney’s client in any money or

property involved in or affected by any action or proceeding in which the attorney may


                                             12
have been employed.” Minn. Stat. § 481.13, subd. 1(a) (2014). French had a good faith

basis for claiming he had a legal right to the contested money. Facing potential discipline

for misappropriating client funds, he sought the liens to help establish his legal right to

the contested funds. French did not attempt to collect any additional fees from his clients

beyond the amounts he contended he was owed. Further, the district court granted the

lien in the J.T. matter, which supports the referee’s conclusion that the lien was not a

frivolous claim. In short, the record provides support for the referee’s conclusion that

French’s lien notices did not violate Minn. R. Prof. Conduct 1.5(a), 3.1, or 8.4(d).

       In sum, we hold that the referee did not clearly err in concluding that the Director

did not prove that French committed misconduct in either the J.T. or J.B./M.B. matters.

                                             II.

       We turn next to the question of the appropriate discipline for French’s misconduct

in the K.L. matter. In determining discipline, we place great weight on the referee’s

recommendation, but we retain the ultimate responsibility for determining the appropriate

sanction.   In re Coleman, 793 N.W.2d 296, 308 (Minn. 2011).              Here, the referee

recommended that French be publicly reprimanded and placed on supervised probation

for 1 year for his violation of Rules 1.3, 1.4(a)(3) and (4), and 1.15(a) in the K.L. matter.

French does not challenge that recommendation.             The Director requests greater

discipline, but this request is based on the Director’s contention that French committed

misconduct in the J.T. and J.B./M.B. matters. As discussed above, we affirm, as not

clearly erroneous, the referee’s conclusion that French did not commit misconduct in the

J.T. and J.B./M.B. matters. The Director agreed at oral argument that for French’s


                                             13
misconduct in the K.L. matter alone, the discipline the referee recommended is

appropriate.

         The purpose of sanctions for professional misconduct “is not to punish the

attorney, but rather to protect the public, to protect the judicial system, and to deter future

misconduct.” In re Plummer, 725 N.W.2d 96, 98 (Minn. 2006). In imposing discipline,

we are guided by four factors: “(1) the nature of the misconduct; (2) the cumulative

weight of the disciplinary violations; (3) the harm to the public; and (4) the harm to the

legal profession.” In re Nelson, 733 N.W.2d 458, 463 (Minn. 2007). We look to the

discipline we have imposed in similar cases and consider any “aggravating and mitigating

factors that distinguish a particular case.” In re Albrecht, 845 N.W.2d 184, 191 (Minn.

2014).

         French’s misconduct in the K.L. matter entailed the failure to place unearned,

advance fees in a trust account, the failure to communicate with a client, and the failure to

work diligently on that client matter. The referee found that French’s handling of K.L.’s

money was careless, but was not done in bad faith. French used the money for its

intended purpose by applying it toward his work on K.L.’s case, and ultimately refunded

the entire payment when K.L. complained about the quality of his work. French’s lack of

diligence and communication is more troubling. He did very little work for several years,

was evasive in response to K.L.’s requests for updates, and failed to adequately

communicate with his client.

         As to the cumulative weight of the violations, “ ‘we distinguish between a single,

isolated incident’ ” and “ ‘multiple instances of mis[conduct] occurring over a substantial


                                              14
amount of time.’ ” In re Murrin, 821 N.W.2d 195, 208 (Minn. 2012) (alteration in

original) (quoting In re Fairbairn, 802 N.W.2d 734, 743 (Minn. 2011)). We have said

“that the cumulative weight and severity of multiple disciplinary rule violations may

compel severe discipline even when a single act standing alone would not have warranted

such discipline.” In re Oberhauser, 679 N.W.2d 153, 160 (Minn. 2004). French’s

mishandling of funds in the K.L. matter was an isolated incident. His failure to keep K.L.

informed and diligently handle her case involved a single client matter, but occurred over

a period of several years.

       Assessing the harm to the public and the legal profession “requires consideration

of ‘the number of clients harmed [and] the extent of the clients’ injuries.’ ” Coleman,

793 N.W.2d at 308 (alteration in original) (quoting In re Randall, 562 N.W.2d 679, 683

(Minn. 1997)). French’s misconduct affected only a single client. His failure to deposit

K.L.’s payment in a trust account did not harm her, as the funds were applied to his work

on K.L.’s behalf and in any event were refunded to K.L. His failure to work diligently on

K.L.’s case, however, may have discouraged K.L. from pursuing a valid legal claim.

These failures “are intensely frustrating to the client, reflect adversely on the bar, and are

destructive of public confidence in the legal profession.” In re Shaughnessy, 467 N.W.2d

620, 621 (Minn. 1991).

       We next consider the existence of aggravating or mitigating factors. Neither party

challenges the aggravating and mitigating factors found by the referee. As aggravating

factors, the referee found that French has a history of prior discipline involving the same

type of misconduct he committed in this case. See In re Jaeger, 834 N.W.2d 705, 711


                                             15
(Minn. 2013) (noting that an attorney’s prior disciplinary history is an aggravating

factor). French was admonished in 1995 and 2000. On both occasions, he failed to

communicate with a client and diligently pursue a client matter. The referee also found

that French has extensive experience in the practice of law, and we have held that

substantial experience may constitute an aggravating factor.           See In re Rebeau,

787 N.W.2d 168, 176 (Minn. 2010).

       For mitigating factors, the referee discussed the testimony of three witnesses in

support of French’s honest character. See In re Milloy, 571 N.W.2d 39, 47 (Minn. 1997)

(stating that a lawyer’s good reputation in the community may be a mitigating factor).

These witnesses testified that French possesses a reputation among lawyers in the

community “of good repute for honesty and commitment to the interests of his clients.”

According to the witnesses, French is known as the “lawyer of last resort” in Rochester,

taking on cases for the underdog even when they are not profitable.             The referee

concluded, “[t]hese are not the actions of an indifferent or mercenary lawyer and weigh

heavily in consideration of the appropriate discipline.”

       Finally, we look to similar cases to “ensure that our disciplinary decision is

consistent with prior sanctions.” In re Nathanson, 812 N.W.2d 70, 80 (Minn. 2012).

One case with similar facts is In re Letourneau, 712 N.W.2d 183 (Minn. 2006). In

Letourneau, the respondent, Dennis Letourneau, did not commence a client’s action

before the statute of limitations expired and failed to inform the client when the statute of

limitations expired. Id. at 186. Similar to French, Letourneau had received discipline

twice before, and had credible witness testimony about his honest reputation as a lawyer.


                                             16
Id. at 187. We ordered a public reprimand and 1 year of supervised probation—the same

discipline the referee recommended for French.       Id. at 189; see also In re Owens,

843 N.W.2d 225, 225-26 (Minn. 2014) (order) (ordering public reprimand and 2 years of

supervised probation for failing to communicate with a client, neglect of a client matter,

and failure to return phone calls of former client’s attorney); In re Brenner, 460 N.W.2d

54, 55 (Minn. 1990) (order) (ordering public reprimand and 1 year of supervised

probation for failing to appear at a hearing, failing to properly serve documents, and

failing to return a client’s phone calls).

       Based on our analysis, we conclude that the referee’s recommendation is

appropriate and that French’s misconduct warrants a public reprimand and 1 year of

supervised probation.

       Accordingly, we order that:

       1.     Respondent William L. French is publicly reprimanded.

       2.     Respondent is placed on supervised probation for a period of 1 year, subject

to the following conditions:

               a.     Respondent shall cooperate fully with the Director’s Office in
       its efforts to monitor compliance with this probation. Respondent shall
       promptly respond to the Director’s correspondence by its due date.
       Respondent shall provide the Director with a current mailing address and
       shall immediately notify the Director of any change of address.
       Respondent shall cooperate with the Director’s investigation of any
       allegations of unprofessional conduct that may come to the Director’s
       attention.    Upon the Director’s request, respondent shall provide
       authorization for release of information and documentation to verify
       respondent’s compliance with the terms of this probation.

              b.    Respondent shall abide by the Minnesota Rules of
       Professional Conduct.


                                             17
             c.     Respondent shall be supervised by a licensed Minnesota
      attorney, appointed by the Director to monitor compliance with the terms of
      this probation. Respondent shall provide to the Director the names of four
      attorneys who have agreed to be nominated as Respondent's supervisor
      within 2 weeks from the date of this order. If, after diligent effort,
      Respondent is unable to locate a supervisor acceptable to the Director, the
      Director will seek to appoint a supervisor. Until a supervisor has signed a
      consent to supervise, Respondent shall on the first day of each month
      provide the Director with an inventory of active client files described in
      paragraph d. below. Respondent shall make active client files available to
      the Director upon request.

              d.      Respondent shall cooperate fully with the supervisor in the
      supervisor’s efforts to monitor compliance with this probation. Respondent
      shall contact the supervisor and schedule a minimum of one in-person
      meeting per calendar quarter. Respondent shall submit to the supervisor an
      inventory of all active client files by the first day of each month during the
      probation. With respect to each active file, the inventory shall disclose the
      client name, type of representation, date opened, most recent activity, next
      anticipated action, and anticipated closing date. Respondent’s supervisor
      shall file written reports with the Director at least quarterly, or at such more
      frequent intervals as may reasonably be requested by the Director.

             e.     Respondent shall initiate and maintain office procedures that
      ensure that there are prompt responses to correspondence, telephone calls,
      and other important communications from clients, courts and other persons
      interested in matters that respondent is handling, and which will ensure that
      respondent regularly reviews each and every file and completes legal
      matters on a timely basis.

             f.     Within 30 days from the filing of this opinion, respondent
      shall provide to the Director and to the probation supervisor, if any, a
      written plan outlining office procedures designed to ensure that respondent
      is in compliance with the probation requirements. Respondent shall
      provide progress reports as requested.

      3.     The Director did not request costs, pursuant to Rule 24(a), Rules on

Lawyers Professional Responsibility in his brief, and we decline to award costs.




                                            18